Title: To Thomas Jefferson from Thomas Upshaw, 27 July 1790
From: Upshaw, Thomas
To: Jefferson, Thomas


Essex, Virginia, 27 July 1790. Some time ago he ventured to write John Page of his desire to be “usefull to society, and my Country” and to request a letter of introduction to the president. He reminded Page of the peculiar confidence the governor of Virginia had in him during late war and he hopes TJ will remember the order in council of 1 Oct. 1779 which was signed by him and containing “high incommiums as to steadiness and confidence.” He is desirous of filling “a moderate post, if there should be any such” and thinks his service of four or five years as an officer and his reluctant yielding to the entreaties of Governor Henry and several members of the council to leave his command to undertake other trusts justify “flattering expectations.” He solicits TJ’s interest and interposition with the president: “I am very desirous to prove to the world, and to a few enemies in particular that I still retain a zeal for the public weal of my native Country.—Perhaps some vacancies may be to fill up in conducting afairs respecting the New Seat of Government.”
